Exhibit 10.1

GOLDMAN SACHS & CO. | 85 BROAD STREET | NEW YORK, NEW YORK 10004 | TEL:
212-902-1000

Opening Transaction

 

To:   

Entegris, Inc.

3500 Lyman Boulevard

Chaska, MN 55318

A/C:    028505543 From:    Goldman, Sachs & Co. Subject:    Accelerated Share
Buyback Ref. No:    As provided in the Supplemental Confirmation Date:    August
30, 2006

This master confirmation (“Master Confirmation”) dated as August 30, 2006, is
intended to supplement the terms and provisions of certain Transactions (each, a
“Transaction”) entered into from time to time between Goldman, Sachs & Co.
(“GS&Co.”) and Entegris, Inc. (“Counterparty”). This Master Confirmation, taken
alone, is neither a commitment by either party to enter into any Transaction nor
evidence of a Transaction. The terms of any particular Transaction shall be set
forth in a Supplemental Confirmation in the form of Annex A hereto, which
references this Master Confirmation (the “Supplemental Confirmation”). This
Master Confirmation and each Supplemental Confirmation together shall constitute
a “Confirmation” as referred to in the Agreement specified below.

The definitions and provisions contained in the 2002 ISDA Equity Derivatives
Definitions (the “Equity Definitions”), as published by the International Swaps
and Derivatives Association, Inc., are incorporated into this Master
Confirmation. This Master Confirmation and each Supplemental Confirmation
evidence a complete binding agreement between the Counterparty and GS&Co. as to
the subject matter and terms of each Transaction to which this Master
Confirmation and the related Supplemental Confirmation relate and shall
supersede all prior or contemporaneous written or oral communications with
respect thereto.

This Master Confirmation and each Supplemental Confirmation supplement, form a
part of, and are subject to an agreement in the form of the 1992 ISDA Master
Agreement (Multicurrency-Cross Border) (the “Agreement”) as if GS&Co. and
Counterparty had executed the Agreement on the date of this Master Confirmation
(but without any Schedule except for (i) the election of Loss and Second Method,
New York law (without regard to the conflicts of law principles) as the
governing law and US Dollars (“USD”) as the Termination Currency, (ii) the
election that subparagraph (ii) of Section 2(c) will not apply to Transactions,
(iii) the replacement of the word “third” in the last line of Section 5(a)(i)
with the word “first” and (iv) the election that the “Cross Default” provisions
of Section 5(a)(vi) shall apply to Counterparty, with a “Threshold Amount” of
USD 50 million).

All provisions contained or incorporated by reference in the Agreement shall
govern this Master Confirmation and each Supplemental Confirmation relating to a
Transaction except as expressly modified herein or in the related Supplemental
Confirmation.

If, in relation to any Transaction to which this Master Confirmation and related
Supplemental Confirmation relate, there is any inconsistency between the
Agreement, this Master Confirmation, any Supplemental Confirmation and the
Equity Definitions, the following will prevail for purposes of such Transaction
in the order of precedence indicated: (i) such Supplemental Confirmation;
(ii) this Master Confirmation; (iii) the Agreement; and (iv) the Equity
Definitions.



--------------------------------------------------------------------------------

The effectiveness of this Master Confirmation and any Supplemental Confirmation
shall be subject to the satisfaction of the terms and conditions set forth in
Schedule A, or, if Counterparty has previously submitted to GS&Co. a new account
application and agreement for corporate repurchase programs (the “New Account
Application and Agreement”), the terms and conditions set forth in such New
Account Application and Agreement.

1. On the third Clearance System Business Day following the Trade Date for each
Transaction, GS&Co. will deliver to Counterparty a number of Shares equal to the
Number of Shares for the relevant Transaction, and Counterparty will pay to
GS&Co. cash in immediately available funds in an amount to be specified in the
Supplemental Confirmation (the “Initial Purchase Price”) equal to the product of
the Initial Share Price (as set forth below) and the Number of Shares. The
additional terms of each Transaction set forth below are intended to be in
substance and effect an adjustment to the Initial Purchase Price. Solely for the
purposes of the Equity Definitions, each Transaction shall be treated as if it
were a Share Forward Transaction. However, the parties acknowledge that the
Transaction is a Share buyback transaction and is not intended to effect a net
issuance of shares or raise equity capital for Counterparty. Set forth below are
the terms and conditions which, together with the terms and conditions set forth
in each Supplemental Confirmation (in respect of each relevant Transaction),
shall govern each such Transaction.

General Terms:

 

Trade Date:    For each Transaction, as set forth in the Supplemental
Confirmation. Seller:    Counterparty Buyer:    GS&Co. Shares:    Common Stock,
$0.01 par value of Counterparty, CUSIP No. 29362U104 (Ticker: ENTG) Number of
Shares:    For each Transaction, as set forth in the Supplemental Confirmation.
Initial Share Price    For each Transaction, as set forth in the Supplemental
Confirmation, to be the Relevant Price as of the Trade Date. Forward Price:   
For each Transaction, the Initial Share Price for such Transaction. Prepayment:
   Not Applicable Variable Obligation:    Not Applicable Exchange:    Nasdaq
National Market Related Exchange(s):    All Exchanges Market Disruption Event:
   The definition of “Market Disruption Event” in Section 6.3(a) of the Equity
Definitions is hereby amended by replacing the words “at any time during the
one-hour period that ends at the relevant Valuation Time” in the third line
thereof with the words “at any time on any Scheduled Trading Day during the
Valuation Period or” after the word “material”. Counterparty Additional Payment
Amount:    For each Transaction, as set forth in the Supplemental Confirmation.



--------------------------------------------------------------------------------

Valuation:

 

Valuation Period:    Each Scheduled Trading Day during the period commencing on
and including the first day of the Calculation Period with respect to the
Collared Accelerated Stock Buyback transaction (the “Collared ASB”) evidenced by
the confirmation dated August 30, 2006 between Counterparty and GS&Co.
confirming the terms of collared accelerated Share buyback transactions between
Counterparty and GS&Co., to and including the Valuation Date (but excluding any
day(s) on which the Valuation Period is suspended in accordance with Section 5
herein).    Notwithstanding anything to the contrary in the Equity Definitions,
to the extent that any Scheduled Trading Day in the Valuation Period is a
Disrupted Day, the Calculation Agent may postpone the Valuation Date. In such
event, the Calculation Agent must determine whether (i) such Disrupted Day is a
Disrupted Day in full, in which case such Disrupted Day shall not be included
for purposes of determining the Settlement Price, or (ii) such Disrupted Day is
a Disrupted Day only in part, in which case the VWAP Price for such Disrupted
Day shall be determined by the Calculation Agent based on Rule 10b-18 eligible
transactions in the Shares on such Disrupted Day effected before the relevant
Market Disruption Event occurred and/or after the relevant Market Disruption
Event ended, and the weighting of the VWAP Prices for the relevant Scheduled
Trading Days during the Valuation Period shall be adjusted by the Calculation
Agent for purposes of determining the Settlement Price, with such adjustments
based on, among other factors, the duration of any Market Disruption Event and
the volume, historical trading patterns and price of the Shares.    If a
Disrupted Day occurs during the Valuation Period, and each of the nine
immediately following Scheduled Trading Days is a Disrupted Day, then the
Calculation Agent, in its good faith and commercially reasonable discretion, may
either (i) determine the VWAP Price for such ninth Scheduled Trading Day and
adjust the weighting of the VWAP Prices for the relevant Scheduled Trading Days
during the Valuation Period as it deems appropriate for purposes of determining
the Settlement Price based on, among other factors, the duration of any Market
Disruption Event and the volume, historical trading patterns and price of the
Shares or (ii) disregard such day for purposes of determining the Settlement
Price and further postpone the Valuation Date as it deems appropriate to
determine the VWAP Price. Valuation Date:    For each Transaction, the date set
forth in the Supplemental Confirmation (as the same may be postponed in
accordance with the provisions hereof); provided that GS&Co. shall have the
right to designate any date (the “Accelerated Valuation Date”) on or after the
First Acceleration Date to be the Valuation Date by providing notice to
Counterparty of any such designation on the Accelerated Valuation Date; provided



--------------------------------------------------------------------------------

   further, that if GS&Co. provides notice to Counterparty of such designation
prior to 9:30 A.M. New York City time on the Accelerated Valuation Date, then
the Valuation Date shall be the Exchange Business Day immediately preceding such
Accelerated Valuation Date. First Acceleration Date:    For each Transaction, as
set forth in the Supplemental Confirmation.

Settlement Terms:

 

Settlement Currency:    USD Settlement Method Election:    Applicable; provided
that (a) Section 7.1 of the Equity Definitions is hereby amended by deleting the
word “Physical” in the sixth line thereof and replacing it with the words “Net
Share” and deleting the word “Physical” in the last line thereof and replacing
it with the word “Cash” and (b) in the event that GS&Co. would deliver to the
Counterparty an amount of Shares under Net Share Settlement, Cash Settlement
shall be applicable in lieu of Net Share Settlement. Electing Party:   
Counterparty Settlement Method Election Date:    The earlier of (i) the fifth
Scheduled Trading Day immediately prior to the originally scheduled Valuation
Date and (ii) the Accelerated Valuation Date, as the case may be. Default
Settlement Method:    Cash Settlement Forward Cash Settlement Amount:    An
amount in the Settlement Currency equal to the sum of (a) the Number of Shares
multiplied by an amount equal to (i) the Settlement Price minus (ii) the Forward
Price plus (b) the Counterparty Additional Payment Amount. Settlement Price:   
The arithmetic mean of the VWAP Prices of the Shares for each Scheduled Trading
Day in the Valuation Period minus the Settlement Price Adjustment Amount.
Settlement Price Adjustment Amount:    For each Transaction, as set forth in the
Supplemental Confirmation. VWAP Price:    For any Exchange Business Day, as
determined by the Calculation Agent based on the NASDAQ Volume Weighted Average
Price per Share for the regular trading session (including any extensions
thereof) for such Exchange Business Day (without regard to pre-open or after
hours trading outside of any regular trading session for such Exchange Business
Day), as published by Bloomberg at 4:15 p.m. New York time on such Exchange
Business Day, on Bloomberg page “ENTG.Q <Equity> AQR_SEC” (or any successor
thereto). For purposes of calculating the VWAP Price, the Calculation Agent will
include only those trades that are reported during the period of time during
which Counterparty could purchase its own shares under Rule 10b-18(b)(2), and
pursuant to the conditions of Rule 10b-18(b)(3) and (b)(4) each under the
Exchange Act (as defined herein) (such trades, “Rule 10b-18 eligible



--------------------------------------------------------------------------------

     transactions”). Counterparty’s Contact Details for Purpose of Giving
Notice:    To be provided by Counterparty GS&Co.’s Contact Details for Purpose
of Giving Notice:    Telephone No.: (212) 902-8996    Facsimile No.: (212)
902-0112    Attention: Equity Operations: Options and Derivatives    With a copy
to:    Tracey McCabe    Equity Capital Markets    One New York Plaza    New
York, NY 10004    Telephone No.: (212) 357-0428    Facsimile No.: (212) 902-3000

Net Share Settlement:

 

Net Share Settlement Procedures:    Net Share Settlement shall be made in
accordance with the procedures attached hereto as Annex B. Net Share Settlement
Price:    The Relevant Price on the Net Share Valuation Date, as reduced by the
per Share amount of the underwriting discount and/or commissions agreed to
pursuant to the equity underwriting agreement contemplated by the Net Share
Settlement Procedures. Valuation Time:    As provided in Section 6.1 of the
Equity Definitions; provided that Section 6.1 of the Equity Definitions is
hereby amended by inserting the words “Net Share Valuation Date,” before the
words “Valuation Date” in the first and third lines thereof. Net Share Valuation
Date:    The Exchange Business Day immediately following the Valuation Date. Net
Share Settlement Date:    The third Exchange Business Day immediately following
the Valuation Date. Reserved Shares:    Initially, 4,000,000 Shares. The
Reserved Shares may be increased or decreased in a Supplemental Confirmation.
Relevant Price:    As provided in Section 1.23(b) of the Equity Definitions;
provided that Section 1.23(b) of the Equity Definitions is hereby amended by
replacing each occurrence therein of “the Valuation Date or Averaging Date, as
the case may be,” with the term “such day.”

Share Adjustments:

 

Potential Adjustment Event:    Notwithstanding anything to the contrary in
Section 11.2(e) of the Equity Definitions, an Extraordinary Dividend shall not
constitute a Potential Adjustment Event.



--------------------------------------------------------------------------------

Extraordinary Dividend:    For any calendar quarter, any dividend or
distribution on the Shares with an ex-dividend date occurring during such
calendar quarter (other than any dividend or distribution of the type described
in Section 11.2(e)(i) or Section 11.2(e)(ii)(A) or (B) of the Equity
Definitions) (a “Dividend”) the amount or value of which (as determined by the
Calculation Agent), when aggregated with the amount or value (as determined by
the Calculation Agent) of any and all previous Dividends with ex-dividend dates
occurring in the same calendar quarter, exceeds the Ordinary Dividend Amount.
Ordinary Dividend Amount:    For each Transaction, as set forth in the
Supplemental Confirmation. Method of Adjustment:    Calculation Agent Adjustment

Extraordinary Events:

Consequences of Merger Events:

 

(a) Share-for-Share:

     Modified Calculation Agent Adjustment

(b) Share-for-Other:

     Cancellation and Payment

(c) Share-for-Combined:

     Component Adjustment

Determining Party:

     GS&Co. Tender Offer:      Applicable Consequences of Tender Offers:     

 

(a) Share-for-Share:

     Modified Calculation Agent Adjustment

(b) Share-for-Other:

     Cancellation and Payment

(c) Share-for-Combined:

     Component Adjustment

Determining Party:

     GS&Co. Nationalization, Insolvency or Delisting:      Cancellation and
Payment; provided that in addition to the provisions of Section 12.6(a)(iii) of
the Equity Definitions, it shall also constitute a Delisting if the Exchange is
located in the United States and the Shares are not immediately re-listed,
re-traded or re-quoted on any of the New York Stock Exchange, the American Stock
Exchange or The NASDAQ National Market (or their respective successors); and if
the Shares are immediately re-listed, re-traded or re-quoted on any such
exchange or quotation system, such exchange or quotation system shall be deemed
to be the Exchange. Additional Disruption Events:     

(a) Change in Law:

     Applicable

(b) Insolvency Filing:

     Applicable



--------------------------------------------------------------------------------

(c) Loss of Stock Borrow:

     Applicable; provided that Sections 12.9(a)(vii) and 12.9(b)(iv) of the
Equity Definitions are amended by deleting the words “at a rate equal to or less
than the Maximum Stock Loan Rate” and replacing them with “at a rate of return
equal to or greater than zero”.

Hedging Party:

     GS&Co.

Determining Party:

     GS&Co. Non-Reliance:      Applicable Agreements and Acknowledgements
Regarding Hedging Activities:      Applicable Additional Acknowledgements:     
Applicable



--------------------------------------------------------------------------------

Net Share Settlement Upon Early Termination:    Counterparty shall have the
right, in its sole discretion, in lieu of making any payment required to be made
by it (the “Early Termination Amount”) (x) pursuant to Sections 6(d) and 6(e) of
the Agreement following the occurrence of an Early Termination Date in respect
of the Agreement or (y) pursuant to Section 12.7 or 12.9 of the Equity
Definitions (except with respect to any portion of the consideration for the
Shares consisting of cash in the event of a Merger Event or Tender Offer)
following the occurrence of an Extraordinary Event, elect to settle its
obligation to pay the Early Termination Amount in Shares in accordance with the
terms, and subject to the conditions, for Net Share Settlement herein by giving
written notice to GS&Co. of such election on the day that the notice fixing an
Early Termination Date is effective or the date on which the Transaction(s) are
cancelled or terminated pursuant to Article 12 of the Equity Definitions (the
“Cancellation Date”). If Counterparty elects Net Share Settlement under such
circumstances: (a) the Net Share Valuation Date shall be (x) the date specified
in the notice fixing an Early Termination Date, which shall be either the
Exchange Business Day that such notice is effective or the first Exchange
Business Day immediately following the Exchange Business Day that such notice is
effective or (y) the Cancellation Date, as the case may be, (b) the Net Share
Settlement Date shall be deemed to be the Exchange Business Day immediately
following the Early Termination Date or the Cancellation Date, as the case may
be and (c) all references to Forward Cash Settlement Amount in Annex B hereto
shall be deemed references to the Early Termination Amount or the Cancellation
Amount, as the case may be. Transfer:    Notwithstanding anything to the
contrary in the Agreement, GS&Co. may assign, transfer and set over all rights,
title and interest, powers, privileges and remedies of GS&Co. under any
Transaction, in whole or in part, to an affiliate of GS&Co. that is guaranteed
by The Goldman Sachs Group, Inc. without the consent of Counterparty. GS&Co.
Payment Instructions:    Chase Manhattan Bank New York    For A/C Goldman, Sachs
& Co.    A/C # 930-1-011483    ABA: 021-000021 Counterparty Payment
Instructions:    To be provided by Counterparty

2. Calculation Agent: GS&Co.

3. Representations, Warranties and Covenants of GS&Co. and Counterparty.

(a) Each party represents and warrants that it (i) is an “eligible contract
participant”, as defined in the U.S. Commodity Exchange Act, as amended and
(ii) is entering into each Transaction hereunder as principal (and not as agent
or in any other capacity, fiduciary or otherwise) and not for the benefit of any
third party.

(b) Each party acknowledges that the offer and sale of each Transaction to it is
intended to be exempt from registration under the Securities Act of 1933, as
amended (the “Securities Act”), by virtue of Section 4(2)



--------------------------------------------------------------------------------

thereof and the provisions of Regulation D promulgated thereunder (“Regulation
D”). Accordingly, each party represents and warrants to the other that (i) it
has the financial ability to bear the economic risk of its investment in each
Transaction and is able to bear a total loss of its investment, (ii) it is an
“accredited investor” as that term is defined under Regulation D, (iii) it will
purchase each Transaction for investment and not with a view to the distribution
or resale thereof in a manner that would violate the Securities Act, and
(iv) the disposition of each Transaction is restricted under this Master
Confirmation, the Securities Act and state securities laws.

(c) For the avoidance of doubt, GS&Co. has implemented reasonable policies and
procedures, taking into consideration the nature of its business, to ensure that
individuals making investment decisions would not violate laws prohibiting
trading on the basis of material nonpublic information. Such individuals shall
not be in possession of material nonpublic information during all relevant times
beginning the date hereof through and including the Valuation Date.

3A. Additional Representations, Warranties and Covenants of GS&Co. During the
period commencing on the first day of the Valuation Period and ending on the
20th Exchange Business Day immediately following the end of the Valuation
Period, or such earlier day as elected by GS&Co. and communicated to
Counterparty on such day (the “Relevant Period”), GS&Co. will use good faith
efforts to effect purchases of Shares in connection with any Transaction in
accordance with Rule 10b-18(b)(2), (3) and (4), and effect calculations in
respect thereof, as if those sections applied to GS&Co., taking into account any
applicable Securities and Exchange Commission no-action letters as appropriate
and subject to any delays between the execution and reporting of a trade of the
Shares on the Exchange and other circumstances beyond its control.

4. Additional Representations, Warranties and Covenants of Counterparty.

As of (i) the date hereof and (ii) the period of time from the Trade Date until
the time that each party has fully performed all of its obligations under the
related Transaction, Counterparty represents, warrants and covenants to GS&Co.
that:

(a) the purchase or writing of any Transaction and the transactions contemplated
hereby do not and will not violate Rule 13e-1 or Rule 13e-4 under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”);

(b) it is not entering into any Transaction (i) on the basis of, and is not
aware of, any material non-public information with respect to the Shares (ii) in
anticipation of, in connection with, or to facilitate, a distribution of its
securities, a self tender offer or a third-party tender offer or (iii) to create
actual or apparent trading activity in the Shares (or any security convertible
into or exchangeable for the Shares) or to raise or depress or otherwise
manipulate the price of the Shares (or any security convertible into or
exchangeable for the Shares);

(c) Counterparty is in compliance with its reporting obligations under the
Exchange Act and its most recent Annual Report on Form 10-K, together with all
reports subsequently filed by it pursuant to the Exchange Act, taken together
and as amended and supplemented to the date of this representation, do not, as
of their respective filing dates, contain any untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, it being understood that
Counterparty has no obligation hereunder or under the Agreement to make cash
payments to GS&Co. in the event Counterparty fails to make timely filings with
the Securities and Exchange Commission during the term of any Transaction;

(d) each Transaction is being entered into pursuant to a publicly disclosed
Share buy-back program and its Board of Directors has approved the use of
derivatives to effect the Share buy-back program;

(e) without limiting the generality of Section 13.1 of the Equity Definitions,
Counterparty acknowledges that GS&Co. is not making any representations or
warranties with respect to the treatment of any Transaction under FASB
Statements 128, 133 (as amended), 149 or 150, EITF 00-19 (or any successor issue
statements) or under the Financial Accounting Standards Board’s Liabilities &
Equity Project;



--------------------------------------------------------------------------------

(f) Counterparty is not, and will not be, engaged in a “distribution” of Shares
or securities that are convertible into, or exchangeable or exercisable for
Shares for purposes of Regulation M promulgated under the Exchange Act
(“Regulation M”) at any time during the Relevant Period, or the one Exchange
Business Day immediately following the Relevant Period unless Counterparty has
provided written notice to GS&Co. of such distribution (a “Regulation M
Distribution Notice”) not later than the Scheduled Trading Day immediately
preceding the first day of the relevant “restricted period” (as defined in
Regulation M); Counterparty acknowledges that any such notice may cause the
Valuation Period to be extended or suspended pursuant to Section 5 below;
accordingly, Counterparty acknowledges that its delivery of such notice must
comply with the standards set forth in Section 6 below;

(g) it shall report each Transaction as required under Regulation S-K and/or
Regulation S-B under the Exchange Act, as applicable;

(h) on the Trade Date and on each day of the Valuation Period, (i) the assets of
Counterparty at their fair valuation exceed the liabilities of Counterparty,
including contingent liabilities, (ii) the capital of Counterparty is adequate
to conduct the business of Counterparty and (iii) Counterparty has the ability
to pay its debts and obligations as such debts mature and does not intend to, or
does not believe that it will, incur debt beyond its ability to pay as such
debts mature;

(i) it has not, and during any Valuation Period will not, enter into agreements
similar to the Transactions described herein where any initial hedge period
(however defined) or the calculation period (however defined) in such other
transaction will overlap at any time (including as a result of extensions in
such initial hedge period or calculation period as provided in the relevant
agreements) with any Valuation Period under this Master Confirmation. In the
event that the initial hedge period or calculation period in any other similar
transaction overlaps with any Valuation Period under this Master Confirmation as
a result of an extension of the Valuation Date pursuant to Section 5 herein,
Counterparty shall promptly amend such transaction to avoid any such overlap;
and

(j) Counterparty is not and, after giving effect to the Transaction, will not
be, required to register as an “investment company” as such term is defined in
the Investment Company Act of 1940, as amended.

 

5. Suspension of Valuation Period.

(a) If Counterparty concludes that it will be engaged in a distribution of the
Shares for purposes of Regulation M, Counterparty agrees that it will, on a day
no later than the Scheduled Trading Day immediately preceding the start of the
relevant restricted period, provide GS&Co. with a Regulation M Distribution
Notice. Upon the effectiveness of such Regulation M Distribution Notice, GS&Co.
shall halt any purchase of Shares in connection with hedging any Transaction
during the relevant “restricted period”. If on any Scheduled Trading Day
Counterparty delivers the Regulation M Distribution Notice in writing (and
confirms by telephone) by 8:30 a.m. New York Time (the “Notification Time”) then
such notice shall be effective as of such Notification Time. In the event that
Counterparty delivers such Regulation M Distribution Notice in writing and/or
confirms by telephone after the Notification Time, then such notice shall be
effective as of 8:30 a.m. New York Time on the following Scheduled Trading Day
or as otherwise required by law or agreed between Counterparty and GS&Co. The
Valuation Period shall be suspended and the Valuation Date shall be postponed
for each Scheduled Trading Day in such restricted period and GS&Co. shall cease
effecting purchases of shares in connection with this Transaction.

(b) In the event that GS&Co. concludes, in its good faith discretion, based on
advice of outside legal counsel, that it is appropriate with respect to any
legal, regulatory or self-regulatory requirements or related policies and
procedures (whether or not such requirements, policies or procedures are imposed
by law or have been voluntarily adopted by GS&Co.), for it to refrain from
purchasing Shares on any Scheduled Trading Day during the Valuation Period,
GS&Co. may by written notice to Counterparty elect to suspend the Valuation
Period for such number of Scheduled Trading Days as is specified in the notice.
The notice shall not specify, and GS&Co. shall not otherwise communicate to
Counterparty, the reason for GS&Co.’s election to suspend the Valuation Period.
The Valuation Period shall be suspended and the Valuation Date shall be
postponed for each Scheduled Trading Day occurring during any such suspension.



--------------------------------------------------------------------------------

(c) In the event that the Valuation Period is suspended pursuant to Section 5(a)
or (b) above during the regular trading session on the Exchange then the
Calculation Agent in its good faith and commercially reasonable discretion
shall, in calculating the Forward Price, extend the Valuation Period and make
adjustments to the weighting of each Rule 10b-18 eligible transaction in the
Shares on the relevant Exchange Business Days during the Valuation Period for
purposes of determining the Forward Price, with such adjustments based on, among
other factors, the duration of any such suspension and the volume, historical
trading patterns and price of the Shares.

6. 10b5-1 Plan. Counterparty represents, warrants and covenants to GS&Co. that
for each Transaction:

(a) Counterparty is entering into this Master Confirmation and each Transaction
hereunder in good faith and not as part of a plan or scheme to evade the
prohibitions of Rule 10b5-1 under the Exchange Act (“Rule 10b5-1”) or any
antifraud or anti-manipulation provisions of the federal or applicable state
securities laws and that it has not entered into or altered and will not enter
into or alter any corresponding or hedging transaction or position with respect
to the Shares. Counterparty acknowledges that it is the intent of the parties
that each Transaction entered into under this Master Confirmation comply with
the requirements of Rule 10b5-1(c)(1)(i)(A) and (B) and each Transaction entered
into under this Master Confirmation shall be interpreted to comply with the
requirements of Rule 10b5-1(c).

(b) Counterparty will not seek to control or influence GS&Co. to make “purchases
or sales” (within the meaning of Rule 10b5-1(c)(1)(i)(B)(3)) under any
Transaction entered into under this Master Confirmation, including, without
limitation, GS&Co.’s decision to enter into any hedging transactions.
Counterparty represents and warrants that it has consulted with its own advisors
as to the legal aspects of its adoption and implementation of this Master
Confirmation and each Supplemental Confirmation under Rule 10b5-1.

(c) Counterparty acknowledges and agrees that any amendment, modification,
waiver or termination of this Master Confirmation or the relevant Supplement
Confirmation must be effected in accordance with the requirements for the
amendment or termination of a “plan” as defined in Rule 10b5-1(c). Without
limiting the generality of the foregoing, any such amendment, modification,
waiver or termination shall be made in good faith and not as part of a plan or
scheme to evade the prohibitions of Rule 10b-5, and no such amendment,
modification, waiver or termination shall be made at any time at which
Counterparty or any officer, director, manager or similar person of Counterparty
is aware of any material non-public information regarding Counterparty or the
Shares.

7. Counterparty Purchases. Counterparty represents, warrants and covenants to
GS&Co. that, for each Transaction, Counterparty (or any “affiliated purchaser”
as defined in Rule 10b-18 under the Exchange Act (“Rule 10b-18”)) shall not,
without the prior written consent of GS&Co., directly or indirectly purchase any
Shares (including by means of a derivative instrument), listed contracts on the
Shares or securities that are convertible into, or exchangeable or exercisable
for Shares (including, without limitation, any Rule 10b-18 purchases of blocks
(as defined in Rule 10b-18)) during any Relevant Period. During this time, any
such purchases by Counterparty shall be made through GS&Co., or if not through
GS&Co., with the prior written consent of GS&Co., and in compliance with Rule
10b-18 or otherwise in a manner that Counterparty and GS&Co. believe is in
compliance with applicable requirements.

8. Additional Termination Events. The declaration of any Extraordinary Dividend
by Counterparty during the Valuation Period for any Transaction shall constitute
an Additional Termination Event, with Counterparty as the sole Affected Party
and all Transactions hereunder as the Affected Transactions.

9. Additional Event of Default. The following occurrence will constitute an
Event of Default for purposes of Section 5(a) of the Agreement (with
Counterparty considered to be the Defaulting Party): Counterparty fails to
perform any obligation required to be performed under any other agreement
between Counterparty and GS&Co. or its affiliated entities.

10. Automatic Termination Provisions. Notwithstanding anything to the contrary
in Section 6 of the Agreement:



--------------------------------------------------------------------------------

(a) If a Termination Price is specified in one or more Supplemental
Confirmations, then an Additional Termination Event with Counterparty as the
sole Affected Party and all Transactions to which such Supplemental
Confirmations relate as Affected Transactions will automatically occur without
any notice or action by GS&Co. or Counterparty if the price of the Shares on the
Exchange at any time falls below such Termination Price. The Exchange Business
Day that the price of the Shares on the Exchange at any time falls below the
Termination Price will be the “Early Termination Date” for purposes of the
Agreement.

(b) Notwithstanding anything to the contrary in Section 6(d) of the Agreement,
following the occurrence of such an Additional Termination Event, GS&Co. will
notify Counterparty of the amount owing under Section 6(e) of the Agreement
within a commercially reasonable time period (with such period based upon the
amount of time, determined by GS&Co. (or any of its Affiliates) in its good
faith and commercially reasonable discretion, that it would take to unwind any
of its Hedge Position(s) related to the Transaction in a commercially reasonable
manner based on relevant market indicia). For purposes of the “Net Share
Settlement Upon Early Termination” provisions herein, the date that such notice
is effective shall constitute the Net Share Valuation Date and the Early
Termination Date.

11. Special Provisions for Merger Transactions. Notwithstanding anything to the
contrary herein or in the Equity Definitions, Counterparty shall,

(a) prior to the opening of trading in the Shares on any day during any Relevant
Period on which Counterparty makes, or expects to be made, any public
announcement (as defined in Rule 165(f) under the Securities Act of 1933, as
amended) of any Merger Transaction, notify GS&Co. of such public announcement;

(b) promptly notify GS&Co. following any such announcement that such
announcement has been made;

(c) promptly provide GS&Co. with written notice specifying (i) Counterparty’s
average daily Rule 10b-18 Purchases (as defined in Rule 10b-18) during the three
full calendar months immediately preceding the Announcement Date that were not
effected through GS&Co. or its affiliates and (ii) the number of Shares
purchased pursuant to the proviso in Rule 10b-18(b)(4) under the Exchange Act
for the three full calendar months preceding the Announcement Date. Such written
notice shall be deemed to be a certification by Counterparty to GS&Co. that such
information is true and correct. In addition, Counterparty shall promptly notify
GS&Co. of the earlier to occur of the completion of such transaction and the
completion of the vote by target shareholders. Counterparty acknowledges that
any such notice may cause the terms of any Transaction to be adjusted or such
Transaction to be terminated; accordingly, Counterparty acknowledges that its
delivery of such notice must comply with the standards set forth in Section 6;
and

(d) GS&Co. in its good faith and commercially reasonable discretion may
(i) suspend the Valuation Period and postpone the Valuation Date or (ii) treat
the occurrence of such public announcement as an Additional Termination Event
with Counterparty as the sole Affected Party and the Transactions hereunder as
the Affected Transactions.

“Merger Transaction” means any merger, acquisition or similar transaction
involving a recapitalization as contemplated by Rule 10b-18(a)(13)(iv) under the
Exchange Act.

12. Special Calculation and Settlement Following Early Termination and
Extraordinary Events. Notwithstanding anything to the contrary in this Master
Confirmation or any Supplemental Confirmation hereunder, in the event that an
Extraordinary Event occurs that results in the termination or cancellation of
one or more Transactions or an Early Termination Date occurs or is designated
with respect to one or more Transactions (each an “Elected Transaction” and
collectively, the “Elected Transactions”), then GS&Co. may elect, in its sole
discretion, by notice to Counterparty, to have Counterparty deliver the Number
of Early Settlement Shares to GS&Co. on the date that such notice is effective
and either (x) GS&Co. shall pay to Counterparty the Special Termination Amount,
if such amount is positive, or (y) Counterparty shall either (1) pay to GS&Co.
the absolute value of the Special Termination Amount, if such amount is
negative, or (2) elect for the provisions set forth opposite “Net Share
Settlement Upon Early Termination” to apply except that all references in such
provision to “the Early Termination Amount” shall be replaced with references to
“the Special Termination Amount”. To the extent that Counterparty elects to
deliver Early



--------------------------------------------------------------------------------

Settlement Shares to GS&Co. accompanied by an effective Registration Statement
(as defined in Annex B and satisfactory to GS&Co. in its sole discretion)
covering such Shares, Counterparty must be in compliance with the conditions
specified in (iii) though (ix) in Annex B hereto at the time of such delivery.
If Counterparty elects to deliver Unregistered Shares (as defined in Annex B) to
GS&Co., Counterparty and GS&Co. will negotiate in good faith on acceptable
procedures and documentation relating to the sale of such Unregistered Shares.
Counterparty and GS&Co. agree that the payment of the Special Termination Amount
and the delivery of the Early Settlement Shares satisfy in full any obligation
of a party to make any payments pursuant to Section 6(e) of the Agreement or
Article 12 of the Equity Definitions, as the case may be, in respect of the
Elected Transactions.

“Number of Early Settlement Shares” means a number of Shares (“Early Settlement
Shares”) as determined by GS&Co. in a good faith and commercially reasonable
manner based on its or any of its Affiliates’ Hedge Positions with respect to
the Elected Transactions under this Master Confirmation.

“Special Termination Amount” means the sum of (a) the product of (i) the Number
of Early Settlement Shares multiplied by (ii) a per Share price (the “Early
Termination Price”) determined by GS&Co. in a good faith and commercially
reasonable manner based on relevant market indicia, including GS&Co.’s funding
costs associated with Early Settlement Shares and costs incurred or estimated to
be incurred by GS&Co. in connection with the purchase and sale of Shares in
order to close out GS&Co.’s or any of its Affiliates’ Hedge Positions with
respect to each Affected Transaction and, in the event that Counterparty
delivers Unregistered Shares to GS&Co., whether GS&Co. and Counterparty have
agreed on acceptable procedures and documentation relating to such Unregistered
Shares as described above and (b) any amount owing under Section 6(e) of the
Agreement or Article 12 of the Equity Definitions, as the case may be, in
respect of the Elected Transactions by GS&Co. to Counterparty (expressed as a
positive number) or by Counterparty to GS&Co. (expressed as a negative number).

13. Acknowledgments. The parties hereto intend for:

(a) Each Transaction to be a “securities contract” as defined in Section 741(7)
of the U.S. Bankruptcy Code (Title 11 of the United States Code) (the
“Bankruptcy Code”), a “swap agreement” as defined in Section 101(53B) of the
Bankruptcy Code, or a “forward contract” as defined in Section 101(25) of the
Bankruptcy Code, and the parties hereto to be entitled to the protections
afforded by, among other Sections, Sections 362(b)(6), 362(b)(17), 362(b)(27),
555, 556, 560 and 561 of the Bankruptcy Code;

(b) the Agreement to be a “master netting agreement” as defined in Section 101
(38A) of the Bankruptcy Code;

(c) a party’s right to liquidate or terminate any Transaction, net out or offset
termination values of payment amounts, and to exercise any other remedies upon
the occurrence of any Event of Default under the Agreement with respect to the
other party to constitute a “contractual right” (as defined in the Bankruptcy
Code);

(d) any cash, securities or other property transferred as performance assurance,
credit support or collateral with respect to each Transaction to constitute
“margin payments” (as defined in the Bankruptcy Code); and

(e) all payments for, under or in connection with each Transaction, all payments
for the Shares and the transfer of such Shares to constitute “settlement
payments” and “transfers” (as defined in the Bankruptcy Code).

14. Calculations on Early Termination and Set-Off.

(a) Notwithstanding anything to the contrary in the Agreement or the Equity
Definitions, the calculation of any Settlement Amounts, Unpaid Amounts and
amounts owed in respect of cancelled Transactions under Article 12 of the Equity
Definitions shall be calculated separately for (A) all Terminated Transactions
(it being understood that such term for purposes of this paragraph includes
Transactions cancelled pursuant to Article 12 of the Equity Definitions) in the
Shares of the Issuer that qualify as equity under applicable accounting rules
(collectively, the “Equity Shares”) as determined by the Calculation Agent and
(B) all other Terminated Transactions under the Agreement including, without
limitation, Transactions in Shares other than those of the Issuer (collectively,
the “Other Shares”).



--------------------------------------------------------------------------------

(b) The parties agree to amend Section 6 of the Agreement by adding a new
Section 6(f) thereto as follows:

“(f) Upon the occurrence of an Event of Default or Termination Event with
respect to a party who is the Defaulting Party or the Affected Party or upon the
occurrence of an Extraordinary Event that results in the termination or
cancellation of any Transaction (such Defaulting Party, Affected Party or, in
the case of such an Extraordinary Event, either party, “X”), the other party
(“Y”) will have the right (but not be obliged) without prior notice to X or any
other person to set-off or apply any obligation of X owed to Y (or any Affiliate
of Y) (whether or not matured or contingent and whether or not arising under the
Agreement, and regardless of the currency, place of payment or booking office of
the obligation) against any obligation of Y (or any Affiliate of Y) owed to X
(whether or not matured or contingent and whether or not arising under the
Agreement, and regardless of the currency, place of payment or booking office of
the obligation). Y will give notice to the other party of any set-off effected
under this Section 6(f).

Amounts (or the relevant portion of such amounts) subject to set-off may be
converted by Y into the Termination Currency at the rate of exchange at which
such party would be able, acting in a reasonable manner and in good faith, to
purchase the relevant amount of such currency. If any obligation is
unascertained, Y may in good faith estimate that obligation and set-off in
respect of the estimate, subject to the relevant party accounting to the other
when the obligation is ascertained. Nothing in this Section 6(f) shall be
effective to create a charge or other security interest. This Section 6(f) shall
be without prejudice and in addition to any right of set-off, combination of
accounts, lien or other right to which any party is at any time otherwise
entitled (whether by operation of law, contract or otherwise).”

(c) Notwithstanding anything to the contrary in the foregoing, GS&Co. agrees not
to set off or net amounts due from Counterparty with respect to any Transaction
against amounts due from GS&Co. to Counterparty under obligations other than
Equity Contracts. “Equity Contract” means any transaction relating to Shares
between the parties (or any of their affiliates) that qualifies as ‘equity’
under applicable accounting rules.

15. Payment Date Upon Early Termination. Notwithstanding anything to the
contrary in Section 6(d)(ii) of the Agreement, all amounts calculated as being
due in respect of an Early Termination Date under Section 6(e) of the Agreement
will be payable on the day that notice of the amount payable is effective.

16. Credit Support Documents. The parties hereto acknowledge that no Transaction
hereunder is secured by any collateral that would otherwise secure the
obligations of Counterparty herein or pursuant to the Agreement.

17. Claim in Bankruptcy. GS&Co. agrees that in the event of the bankruptcy of
Counterparty, GS&Co. shall not have rights or assert a claim that is senior in
priority to the rights and claims available to the shareholders of the common
stock of Counterparty.

18. Offices.

(a) The Office of GS&Co. for each Transaction is: One New York Plaza, New York,
New York 10004.

(b) The Office of Counterparty for each Transaction is: 3500 Lyman Boulevard,
Chaska, Minnesota 55318.

19. Governing Law. The Agreement, this Master Confirmation and each Supplemental
Confirmation and all matters arising in connection with the Agreement, this
Master Confirmation and each Supplemental Confirmation shall be governed by, and
construed and enforced in accordance with, the laws of the State of New York
(without reference to its choice of laws doctrine).



--------------------------------------------------------------------------------

20. Counterparts. This Master Confirmation may be executed in any number of
counterparts, all of which shall constitute one and the same instrument, and any
party hereto may execute this Master Confirmation by signing and delivering one
or more counterparts.

21. Arbitration.

(a) All parties to this Confirmation are giving up the right to sue each other
in court, including the right to a trial by jury, except as provided by the
rules of the arbitration forum in which a claim is filed.

(b) Arbitration awards are generally final and binding; a party’s ability to
have a court reverse or modify an arbitration award is very limited.

(c) The ability of the parties to obtain documents, witness statements and other
discovery is generally more limited in arbitration than in court proceedings.

(d) The arbitrators do not have to explain the reason(s) for their award.

(e) The panel of arbitrators will typically include a minority of arbitrators
who were or are affiliated with the securities industry, unless Counterparty is
a member of the organization sponsoring the arbitration facility, in which case
all arbitrators may be affiliated with the securities industry.

(f) The rules of some arbitration forums may impose time limits for bringing a
claim in arbitration. In some cases, a claim that is ineligible for arbitration
may be brought in court.

(g) The rules of the arbitration forum in which the claim is filed, and any
amendments thereto, shall be incorporated into this Confirmation.

(h) Counterparty agrees that any and all controversies that may arise between
Counterparty and GS & Co., including, but not limited to, those arising out of
or relating to the Agreement or any Transaction hereunder, shall be determined
by arbitration conducted before The New York Stock Exchange, Inc. (“NYSE”) or
NASD Dispute Resolution (“NASD-DR”), or, if the NYSE and NASD-DR decline to hear
the matter, before the American Arbitration Association, in accordance with
their arbitration rules then in force. The award of the arbitrator shall be
final, and judgment upon the award rendered may be entered in any court, state
or federal, having jurisdiction.

(i) No person shall bring a putative or certified class action to arbitration,
nor seek to enforce any pre-dispute arbitration agreement against any person who
has initiated in court a putative class action or who is a member of a putative
class who has not opted out of the class with respect to any claims encompassed
by the putative class action until: (i) the class certification is denied;
(ii) the class is decertified; or (iii) Counterparty is excluded from the class
by the court.

(j) Such forbearance to enforce an agreement to arbitrate shall not constitute a
waiver of any rights under this Confirmation except to the extent stated herein.



--------------------------------------------------------------------------------

22. Counterparty hereby agrees (a) to check this Master Confirmation carefully
and immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by GS&Co.) correctly sets forth the terms of the agreement between
GS&Co. and Counterparty with respect to any Transaction, by manually signing
this Master Confirmation or this page hereof as evidence of agreement to such
terms and providing the other information requested herein and immediately
returning an executed copy to Equity Derivatives Documentation Department,
facsimile No. 212-428-1980/83.

 

Yours sincerely, GOLDMAN, SACHS & CO.

/s/ Conrad Langenegger

Name:   Conrad Langenegger Title:   Vice President

Agreed and Accepted By:

 

ENTEGRIS, INC. By:  

/s/ Gideon Argov

Name:   Gideon Argov Title:   President